IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,

Plaintiff,
v.

FIELDWORKS, INC., LAURA
BARKLEY, ZACHARY REIDER, CHRIS
GALLAWAY and LEWIS GRANOFSKY,

Civil Action No. 2:17-cv-01495-PJP

Defendants.

News Neue” Nee Nee Nee” Nee Nee ee Nee “eee”

SUPPLEMENT TO DEFENDANTS’
MOTION TO ATTEND MEDIATION VIA TELEPHONE

1. On March 7, 2019, Defendants filed Defendants Motion to Attend Mediation Via

Telephone.

2. At the time of filing, Plaintiff had not yet responded to Defendants’ request for
consent to allow Christopher Gallaway, who has full settlement authority on behalf of all

Defendants, to participate in the upcoming Mediation, telephonically.

3. Plaintiff has since advised that he consents to Mr. Gallaway’s telephonic

participation at Mediation on behalf of all Defendants. (See Ex. 1)

Respectfully submitted,

Lol Gennifer 5. Park

Jennifer S. Park

PA I.D, 205842 / jpark@cohenlaw.com
Kelsey J. Gdovin

PA LD. 322715 / kgdovin@cohenlaw.com

COHEN & GRIGSBY, P.C.

625 Liberty Avenue

Pittsburgh, PA 15222-3152
412-297-4900 / Fax 412-209-0672

Counsel for Defendants
Dated: March 7, 2019

2965556_1.docx
EXHIBIT 1
Jennifer Park

 

From: Justin Everett <jeverett!79@gmail.com>
Sent: Thursday, March 7, 2019 2:41 PM

To: Jennifer Park

Subject: Re: FieldWorks

Yes I agree to allow chris to speak on their behaf...

On Thu, Mar 7, 2019, 2:37 PM Justin Everett <jeverett]79@gmail.com> wrote:
| Yes mam, sure thing I’ll also need a copy of those alleged duplicates I never received them thanks.

i
i

| Sent from my iPhone

On Mar 7, 2019, at 2:32 PM, Jennifer Park <JPark@cohenlaw.com> wrote:

Justin,

Chris Gallaway has settlement authority on behalf of all Defendants. Please let us
know whether you will agree to allow him to participate telephonically. Please let
us know as soon as possible. If you consent, we will note accordingly in the
motion we are filing today.

Jen

Jennifer S. Park

Director

jpark@cohenlaw.com

: Cohen & Grigsby, P.C.

625 Liberty Avenue

Pittsburgh, Pennsylvania 15222-3152

P: 412-297-4749 + F: 412-209-1950
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Supplement to Defendants’
Motion to Attend Mediation Via Telephone was filed electronically on March 7, 2019. Notice of
this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

fof Gennifer 5. Park
Jennifer S. Park

2965556_1.docx
